Case 18-33967-bjh11 Doc 2 Filed 12/04/18                    Entered 12/04/18 22:49:43              Page 1 of 18



Trey A. Monsour                                              Jeremy R. Johnson (Pro Hac Vice Pending)
State Bar No. 14277200                                       Polsinelli PC
Polsinelli PC                                                600 3rd Avenue, 42nd Floor
2950 N. Harwood, Suite 2100                                  New York, New York 10016
Dallas, Texas 75201                                          Telephone: (212) 684-0199
Telephone: (214) 397-0030                                    Facsimile: (212) 684-0197
Facsimile: (214) 397-0033                                    jeremy.johnson@polsinelli.com
tmonsour@polsinelli.com


PROPOSED COUNSEL TO THE DEBTORS
AND DEBTORS IN POSSESSION

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                       §
In re:                                                 §        Chapter 11
                                                       §
Senior Care Centers, LLC, et al.,1                     §        Case No. 18-33967 (BJH)
                                                       §
                          Debtors.                     §        (Joint Administration Requested)
                                                       §

             MOTION OF DEBTORS FOR ENTRY OF AN ORDER DIRECTING
              JOINT ADMINISTRATION OF RELATED CHAPTER 11 CASES

         The above-captioned debtors and debtors in possession (the “Debtors”) hereby move (the

“Motion”) for entry of an order, substantially in the form attached hereto as Exhibit B (the

“Proposed Order”), pursuant to section 105(a) of title 11 of the United States Code (the

“Bankruptcy Code”), Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”); and Rule 1015-1 of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the Northern District of Texas (the “Local

Rules”), directing the joint administration of these chapter 11 cases and the consolidation thereof

for procedural purposes only. In support of the Motion, the Debtors rely upon the Declaration of

1
   A list of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, is attached hereto as Exhibit A. The Debtors’ mailing address is 600 North Pearl Street, Suite
1100, Dallas, Texas 75201.


65407188.6
Case 18-33967-bjh11 Doc 2 Filed 12/04/18              Entered 12/04/18 22:49:43       Page 2 of 18



Kevin O'Halloran, Chief Restructuring Officer of Senior Care Centers, LLC, in Support of

Chapter 11 Petitions and First Day Pleadings, filed with the Court concurrently herewith (the

“First Day Declaration”). In further support of the Motion, the Debtors, by and through their

undersigned counsel, respectfully represent as follows:

                                 JURISDICTION AND VENUE

         1.    This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334. This is a core proceeding under 28 U.S.C. § 157(b). The Debtors consent to entry of a final

order under Article III of the United States Constitution.

         2.    Venue is proper in this district is proper under 28 U.S.C. §§ 1408 and 1409.

         3.    The statutory predicates for the relief requested herein are Bankruptcy Code

section 105(a), Bankruptcy Rule 1015(b), and Local Rule 1015-1.

                                         BACKGROUND

         4.    On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition in this Court commencing a case for relief under chapter 11 of the Bankruptcy Code (the

“Chapter 11 Cases”).

         5.    The factual background regarding the Debtors, including their business

operations, their capital and debt structures, and the events leading to the filing of the Chapter 11

Cases is set forth in the First Day Declaration and incorporated herein by reference.

         6.    The Debtors continue to operate their businesses and manage their businesses as

debtors in possession pursuant to Bankruptcy Code sections 1107 and 1108.

         7.    No trustee or examiner, or official committee of unsecured creditors has been

appointed in the Chapter 11 Cases.




                                                  2
65407188.6
Case 18-33967-bjh11 Doc 2 Filed 12/04/18                Entered 12/04/18 22:49:43     Page 3 of 18



                                      RELIEF REQUESTED

         8.     By this Motion, the Debtors respectfully request entry of an order directing the

joint administration of these Chapter 11 Cases and the consolidation thereof for procedural

purposes only, and directing parties in interest to use a consolidated caption. Many of the

motions, applications, hearings, and orders that will arise in these Chapter 11 Cases will affect

most, if not all, of the Debtors jointly. For that reason, the Debtors respectfully submit that their

interests, as well as the interests of their creditors and other parties in interest, would be best

served by the joint administration of these Chapter 11 Cases for procedural purposes only.

         9.     The Debtors further seek entry of an order directing the Clerk of the Court to

maintain one file and one docket for all of these Chapter 11 Cases under the case of Senior Care

Centers, LLC. In addition, the Debtors seek the Court’s direction that separate docket entries be

made on the dockets of each Chapter 11 Case (except that of Senior Care Centers, LLC)

substantially as follows:

                “An order has been entered in this case directing the procedural
                consolidation and joint administration of the chapter 11 cases of Senior
                Care Centers, LLC and its affiliates that have concurrently commenced
                chapter 11 cases. The docket in the chapter 11 case of Senior Care
                Centers, LLC, Case No. 18-33967 (BJH), should be consulted for all
                matters affecting this case.”

The Debtors further request that the caption of these Chapter 11 Cases be modified as follows to

reflect their joint administration:

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                §
In re:                                          §         Chapter 11
                                                §
Senior Care Centers, LLC, et al.,1              §         Case No. 18-33967 (BJH)
                                                §
                        Debtors.                §         (Jointly Administered)

                                                    3
65407188.6
Case 18-33967-bjh11 Doc 2 Filed 12/04/18                       Entered 12/04/18 22:49:43           Page 4 of 18



                                                       §
1
   A list of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, is attached hereto as Exhibit A. The Debtors’ mailing address is 600 North Pearl Street, Suite
1100, Dallas, Texas 75201.

                                            BASIS FOR RELIEF

         10.      Pursuant to Bankruptcy Rule 1015(b), if two or more petitions are pending in the

same court by or against a debtor and an affiliate, “the court may order a joint administration of

the estates.” Local Rule 1015-1 further provides, “[w]hen a case is filed for or against a debtor

related to a debtor with a case pending in the Bankruptcy Court, a party in interest may file a

motion for joint administration in each case.” Additionally, “[t]he filing of a joint petition shall

be deemed an order directing joint administration for the purpose of Bankruptcy Rule 1015,

unless the court orders otherwise.” Local Rule 1015-1(b).

         11.      Each Debtor is a wholly-owned or majority-owned direct or indirect subsidiary of

Senior Care Centers, LLC. The Debtors, therefore, are “affiliates” within the meaning of

Bankruptcy Code section 101(2) and, accordingly, this Court has the authority to grant the

requested relief pursuant to Bankruptcy Rule 1015(b) and Local Rule 1015-1.

         12.      Joint administration of these Chapter 11 Cases will ease the administrative burden

on this Court and all parties in interest. Joint administration of these Chapter 11 Cases will not

prejudice creditors or other parties in interest because joint administration is purely procedural

and will not impact the parties’ substantive rights.

         13.      Joint administration is generally non-controversial, and courts in this jurisdiction

routinely order joint administration in cases with multiple related debtors. See, e.g., In re Think

Finance, LLC, et al., Case No. 17-33964 (Bankr. N.D. Tex. Oct. 23, 2017) [Dkt. No. 7]; In re

Preferred Care, Inc., et al., Case No. 17-44642 (Bankr. N.D. Tex. Nov. 13, 2017) [Dkt. Nos. 89,

104]; In re Williams Financial Group, Inc., et al., Case No. 17-33578 (Bankr. N.D. Tex. Sept.


                                                           4
65407188.6
Case 18-33967-bjh11 Doc 2 Filed 12/04/18              Entered 12/04/18 22:49:43     Page 5 of 18



24, 2017) [Dkt No. 39]. Accordingly, based on the foregoing facts and authorities, the Debtors

submit that the relief requested in this Motion should be granted.

                                CONSENT TO JURISDICTION

         14.   The Debtors consent to the entry of a final judgment or order with respect to this

Motion if it is determined that the Court would lack Article III jurisdiction to enter such final

order or judgment absent consent of the parties

                                            NOTICE

         15.   Notice of this Motion shall be provided to: (a) the Office of the United States

Trustee for the Northern District of Texas; (b) the Office of the Attorney General of the states in

which the Debtors operate Facilities; (c) the Debtors’ forty largest unsecured creditors on a

consolidated basis; (d) counsel to CIBC Bank USA; (e) Sabra Texas Holdings, L.P.; (f) the

Internal Revenue Service; and (g) the Department of Medicaid, Department of Health, and

Division of Health Services Regulation in each state in which the Debtors operate Facilities.

         16.   The Debtors respectfully submit that such notice is sufficient and that no further

notice of this Motion is required.

                                     NO PRIOR REQUEST

         17.   No prior motion for the relief requested herein has been made to this or any other

court.

                       [The remainder of this page intentionally left blank]




                                                  5
65407188.6
Case 18-33967-bjh11 Doc 2 Filed 12/04/18             Entered 12/04/18 22:49:43     Page 6 of 18



         WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form attached hereto as Exhibit B, (i) directing the joint administration of

these Chapter 11 Cases and consolidating them for procedural purposes only pursuant to

Bankruptcy Code section 105(a), Bankruptcy Rule 1015(b), and Local Rule 1015-1; and (ii)

granting such other and further relief as the Court deems appropriate.

Dated: December 4 , 2018                             POLSINELLI PC
       Dallas, Texas
                                                     /s/     DRAFT
                                                     Trey A. Monsour
                                                     State Bar No. 14277200
                                                     2950 N. Harwood, Suite 2100
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 397-0030
                                                     Facsimile: (214) 397-0033
                                                     tmonsour@polsinelli.com

                                                     -and-

                                                     Jeremy R. Johnson (Pro Hac Vice Pending)
                                                     600 3rd Avenue, 42nd Floor
                                                     New York, New York 10016
                                                     Telephone: (212) 684-0199
                                                     Facsimile: (212) 684-0197
                                                     jeremy.johnson@polsinelli.com

                                                     Proposed Counsel to the Debtors and Debtors
                                                     in Possession




                                                 6
65407188.6
Case 18-33967-bjh11 Doc 2 Filed 12/04/18       Entered 12/04/18 22:49:43   Page 7 of 18



                                        Exhibit A

                                  (Sorted Alphabetically)

#        Debtor Name                                                           EIN
1.       Alief SCC LLC                                                         0523
2.       Bandera SCC LLC                                                       0617
3.       Baytown SCC LLC                                                       0778
4.       Beltline SCC LLC                                                      7264
5.       Booker SCC LLC                                                        0967
6.       Bossier SCC LLC                                                       2017
7.       Bradford SCC LLC                                                      9535
8.       Brinker SCC LLC                                                       7304
9.       Brownwood SCC LLC                                                     0677
10.      Capitol SCC LLC                                                       1750
11.      CapWest-Texas LLC                                                     4897
12.      Cedar Bayou SCC LLC                                                   8889
13.      Clear Brook SCC LLC                                                   1877
14.      Colonial SCC LLC                                                      4385
15.      Community SCC LLC                                                     7951
16.      Corpus Christi SCC LLC                                                9807
17.      Crestwood SCC LLC                                                     7349
18.      Crowley SCC LLC                                                       6697
19.      CTLTC Real Estate, LLC                                                0202
20.      Fairpark SCC LLC                                                      7381
21.      Gamble Hospice Care Central LLC                                       6688
22.      Gamble Hospice Care Northeast LLC                                     6661
23.      Gamble Hospice Care Northwest LLC                                     2044
24.      Gamble Hospice Care of Cenla LLC                                      4510
25.      Green Oaks SCC LLC                                                    7218
26.      Harbor Lakes SCC LLC                                                  7299
27.      Harden HUD Holdco LLC                                                 1502
28.      Harden Non-HUD Holdco LLC                                             3391
29.      Harden Pharmacy LLC                                                   1995
30.      Hearthstone SCC LLC                                                   9154
31.      Hewitt SCC LLC                                                        7237
32.      HG SCC LLC                                                            7415
33.      Hill Country SCC LLC                                                  4199
34.      Holland SCC LLC                                                       1427
35.      Hunters Pond SCC LLC                                                  2886
36.      Jacksonville SCC LLC                                                  4216
37.      La Hacienda SCC LLC                                                   1074
38.      Lakepointe SCC LLC                                                    7457
39.      Major Timbers LLC                                                     7477
40.      Marlandwood East SCC LLC                                              1871


65407188.6
Case 18-33967-bjh11 Doc 2 Filed 12/04/18        Entered 12/04/18 22:49:43   Page 8 of 18



#        Debtor Name                                                            EIN
41.      Marlandwood West SCC LLC                                               2192
42.      Meadow Creek SCC LLC                                                   9278
43.      Midland SCC LLC                                                        4231
44.      Mill Forest Road SCC LLC                                               5137
45.      Mission SCC LLC                                                        8086
46.      Mullican SCC LLC                                                       7499
47.      Mystic Park SCC LLC                                                    1898
48.      Normandie SCC LLC                                                      1542
49.      Onion Creek SCC LLC                                                    7425
50.      Park Bend SCC LLC                                                      9410
51.      Pasadena SCC LLC                                                       1694
52.      Pecan Tree SCC LLC                                                     4241
53.      Pecan Valley SCC LLC                                                   9585
54.      Pleasantmanor SCC LLC                                                  7536
55.      PM Management - Allen NC LLC                                           4961
56.      PM Management - Babcock NC LLC                                         7829
57.      PM Management - Cedar Park NC LLC                                      1050
58.      PM Management - Corpus Christi NC II LLC                               5231
59.      PM Management - Corpus Christi NC III LLC                              5129
60.      PM Management - Corsicana NC II LLC                                    9281
61.      PM Management - Corsicana NC III LLC                                   9353
62.      PM Management - Corsicana NC LLC                                       1333
63.      PM Management - Denison NC LLC                                         5022
64.      PM Management - El Paso I NC LLC                                       2965
65.      PM Management - Fredericksburg NC LLC                                  0599
66.      PM Management - Frisco NC LLC                                          5082
67.      PM Management - Garland NC LLC                                         5137
68.      PM Management - Golden Triangle NC I LLC                               9478
69.      PM Management - Golden Triangle NC II LLC                              9536
70.      PM Management - Golden Triangle NC III LLC                             9597
71.      PM Management - Golden Triangle NC IV LLC                              9654
72.      PM Management - Killeen I NC LLC                                       3105
73.      PM Management - Killeen II NC LLC                                      3179
74.      PM Management - Killeen III NC LLC                                     3245
75.      PM Management - Lewisville NC LLC                                      5296
76.      PM Management - New Braunfels NC LLC                                   6293
77.      PM Management - Park Valley NC LLC                                     7186
78.      PM Management - Pflugerville AL LLC                                    4007
79.      PM Management - Portland AL LLC                                        5018
80.      PM Management - Portland NC LLC                                        4928
81.      PM Management - Round Rock AL LLC                                      5304
82.      PM Management - San Antonio NC LLC                                     1216
83.      Presidential SCC LLC                                                   1913
84.      Redoak SCC LLC                                                         7569

                                            2
65407188.6
Case 18-33967-bjh11 Doc 2 Filed 12/04/18          Entered 12/04/18 22:49:43   Page 9 of 18



#        Debtor Name                                                              EIN
85.      Riverside SCC LLC                                                        1889
86.      Round Rock SCC LLC                                                       8936
87.      Rowlett SCC LLC                                                          7606
88.      Ruston SCC LLC                                                           0242
89.      RW SCC LLC                                                               7631
90.      Sagebrook SCC LLC                                                        9571
91.      San Angelo SCC LLC                                                       4254
92.      SCC Edinburg LLC                                                         1195
93.      SCC Hospice Holdco LLC                                                   3166
94.      SCC Senior Care Investments LLC                                          4123
95.      SCC Socorro LLC                                                          5459
96.      Senior Care Center Management II LLC                                     1280
97.      Senior Care Center Management LLC                                        7811
98.      Senior Care Centers Home Health, LLC                                     1931
99.      Senior Care Centers LLC                                                  8550
100.     Senior Rehab Solutions LLC                                               4829
101.     Senior Rehab Solutions North Louisiana LLC                               1690
102.     Shreveport SCC LLC                                                       1659
103.     Solutions 2 Wellness LLC                                                 4065
104.     South Oaks SCC LLC                                                       8002
105.     Springlake ALF SCC LLC                                                   2436
106.     Springlake SCC LLC                                                       9102
107.     Stallings Court SCC LLC                                                  7393
108.     Stonebridge SCC LLC                                                      9234
109.     Stonegate SCC LLC                                                        3005
110.     Summer Regency SCC LLC                                                   7782
111.     TRISUN Healthcare LLC                                                    2497
112.     Valley Grande SCC LLC                                                    1341
113.     Vintage SCC LLC                                                          7710
114.     West Oaks SCC LLC                                                        9535
115.     Western Hills SCC LLC                                                    1922
116.     Weston Inn SCC LLC                                                       7871
117.     Westover Hills SCC LLC                                                   3303
118.     Whitesboro SCC LLC                                                       7745
119.     Windcrest SCC LLC                                                        9541
120.     Windmill SCC LLC                                                         8067
121.     Wurzbach SCC LLC                                                         9920




                                              3
65407188.6
Case 18-33967-bjh11 Doc 2 Filed 12/04/18   Entered 12/04/18 22:49:43   Page 10 of 18



                                    Exhibit B

                                  Proposed Order




65407188.6
Case 18-33967-bjh11 Doc 2 Filed 12/04/18                  Entered 12/04/18 22:49:43            Page 11 of 18




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                     §
In re:                                               §       Chapter 11
                                                     §
Senior Care Centers, LLC, et al.,1                   §       Case No. 18-33967 (BJH)
                                                     §
                          Debtors.                   §       (Joint Administration Requested)
                                                     §

                ORDER (I) DIRECTING JOINT ADMINISTRATION OF
              CHAPTER 11 CASES, AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of the Debtors for entry of an (this “Order”) directing

the joint administration of these Chapter 11 Cases and the consolidation thereof for procedural

purposes only; the Court having reviewed the Motion and the First Day Declaration; and the

Court having jurisdiction over this matter pursuant to 28 U.S.C. 157 and §§ 1334(b); and the

Court having found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and

that the Debtors consent to entry of a final order under Article III of the United States

Constitution; and the Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having determined that

the relief requested in the Motion is in the best interests of the Debtors, their estates, their


1
   A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, is attached to the Motion as Exhibit A.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


65407188.6
Case 18-33967-bjh11 Doc 2 Filed 12/04/18             Entered 12/04/18 22:49:43      Page 12 of 18



creditors, and other parties in interest; and it appearing that proper and adequate notice of the

Motion has been given and that no other or further notice is necessary; and upon the record

herein; and after due deliberation thereon; and good and sufficient cause appearing therefore, it is

hereby

         ORDERED, ADJUDGED, AND DECREED THAT:

         1.    The Motion is granted as set forth herein.

         2.    The above-captioned Chapter 11 Cases shall be jointly administered by the Court

and consolidated for procedural purposes only under the case of Senior Care Centers, LLC, Case

No. 18-33967 (BJH).

         3.    If, when filed, these Chapter 11 Cases were assigned to separate judges, all of the

Chapter 11 Cases shall be transferred to the judge presiding over the Chapter 11 Case of Senior

Care Centers, LLC, Case No. 18-33967 (BJH).

         4.    Parties in interest are directed to use the proposed caption, attached hereto as

Exhibit 1, which satisfies the requirements of Bankruptcy Code section 342(c), when filing a

pleading with the Court in the Debtors’ Chapter 11 Cases, indicating that the pleading relates to

the jointly administered Chapter 11 Cases.


         5.    The Clerk of this Court shall make a docket entry in each Chapter 11 Case (except

that of Senior Care Centers, LLC) substantially as follows:

               “An order has been entered in this case directing the procedural
               consolidation and joint administration of the chapter 11 cases of Senior
               Care Centers, LLC and its affiliates that have concurrently commenced
               chapter 11 cases. The docket in the chapter 11 case of Senior Care Centers,
               LLC, Case No. 18-33967 (BJH), should be consulted for all matters
               affecting this case.”

         6.    The Debtors are authorized and empowered to take all actions necessary to

effectuate the relief granted in this Order in accordance with the Motion.

                                                 2
65407188.6
Case 18-33967-bjh11 Doc 2 Filed 12/04/18             Entered 12/04/18 22:49:43     Page 13 of 18



         7.    Notice of the Motion as provided therein shall be deemed good and sufficient, and

the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied by such notice.

         8.    Notwithstanding the applicability of any Bankruptcy Rule, the terms and

conditions of this Order shall be immediately effective and enforceable upon its entry.

         9.    Notwithstanding the relief granted in this Order, any creditor filing a proof of

claim against any Debtor shall file such proof of claim in the Chapter 11 Case of each Debtor to

which such claim relates.

         10.   Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these Chapter 11 Cases.

         11.   This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the interpretation, implementation, or enforcement of this Order.



                                      ###End of Order###




                                                 3
65407188.6
Case 18-33967-bjh11 Doc 2 Filed 12/04/18   Entered 12/04/18 22:49:43   Page 14 of 18



                                     Exhibit 1

                                 Proposed Caption




65407188.6
Case 18-33967-bjh11 Doc 2 Filed 12/04/18                    Entered 12/04/18 22:49:43             Page 15 of 18



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                       §
In re:                                                 §        Chapter 11
                                                       §
Senior Care Centers, LLC, et al.,1                     §        Case No. 18-18-33967 (BJH)
                                                       §
                          Debtors.                     §        (Joint Administration Requested)
                                                       §




1
   A list of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, is attached hereto as Exhibit A. The Debtors’ mailing address is 600 North Pearl Street, Suite
1100, Dallas, Texas 75201.


65407188.6
Case 18-33967-bjh11 Doc 2 Filed 12/04/18          Entered 12/04/18 22:49:43   Page 16 of 18



                                            Exhibit A

                                      (Sorted Alphabetically)

#      Debtor Name                                               Case No.           EIN
1.     Alief SCC LLC                                            18-33987-11         0523
2.     Bandera SCC LLC                                          18-33989-11         0617
3.     Baytown SCC LLC                                          18-33992-11         0778
4.     Beltline SCC LLC                                         18-33996-11         7264
5.     Booker SCC LLC                                           18-33999-11         0967
6.     Bossier SCC LLC                                          18-34003-11         2017
7.     Bradford SCC LLC                                         18-34004-11         9535
8.     Brinker SCC LLC                                          18-34005-11         7304
9.     Brownwood SCC LLC                                        18-33968-11         0677
10.    Capitol SCC LLC                                          18-34006-11         1750
11.    CapWest-Texas LLC                                        18-34008-11         4897
12.    Cedar Bayou SCC LLC                                      18-34010-11         8889
13.    Clear Brook SCC LLC                                      18-34012-11         1877
14.    Colonial SCC LLC                                         18-34014-11         4385
15.    Community SCC LLC                                        18-33969-11         7951
16.    Corpus Christi SCC LLC                                   18-34016-11         9807
17.    Crestwood SCC LLC                                        18-34017-11         7349
18.    Crowley SCC LLC                                          18-33970-11         6697
19.    CTLTC Real Estate, LLC                                   18-34018-11         0202
20.    Fairpark SCC LLC                                         18-34020-11         7381
21.    Gamble Hospice Care Central LLC                          18-34022-11         6688
22.    Gamble Hospice Care Northeast LLC                        18-34025-11         6661
23.    Gamble Hospice Care Northwest LLC                        18-34027-11         2044
24.    Gamble Hospice Care of Cenla LLC                         18-34029-11         4510
25.    Green Oaks SCC LLC                                       18-33971-11         7218
26.    Harbor Lakes SCC LLC                                     18-33972-11         7299
27.    Harden HUD Holdco LLC                                    18-34032-11         1502
28.    Harden Non-HUD Holdco LLC                                18-34035-11         3391
29.    Harden Pharmacy LLC                                      18-34036-11         1995
30.    Hearthstone SCC LLC                                      18-34037-11         9154
31.    Hewitt SCC LLC                                           18-33973-11         7237
32.    HG SCC LLC                                               18-34040-11         7415
33.    Hill Country SCC LLC                                     18-34043-11         4199
34.    Holland SCC LLC                                          18-33974-11         1427
35.    Hunters Pond SCC LLC                                     18-34045-11         2886
36.    Jacksonville SCC LLC                                     18-34046-11         4216
37.    La Hacienda SCC LLC                                      18-34049-11         1074
38.    Lakepointe SCC LLC                                       18-34050-11         7457
39.    Major Timbers LLC                                        18-34052-11         7477
40.    Marlandwood East SCC LLC                                 18-34054-11         1871
41.    Marlandwood West SCC LLC                                 18-34058-11         2192
42.    Meadow Creek SCC LLC                                     18-34064-11         9278
43.    Midland SCC LLC                                          18-34065-11         4231
44.    Mill Forest Road SCC LLC                                 18-34066-11         5137
45.    Mission SCC LLC                                          18-33975-11         8086
46.    Mullican SCC LLC                                         18-34067-11         7499
47.    Mystic Park SCC LLC                                      18-34068-11         1898
48.    Normandie SCC LLC                                        18-34069-11         1542



65407188.6
Case 18-33967-bjh11 Doc 2 Filed 12/04/18                Entered 12/04/18 22:49:43   Page 17 of 18



#      Debtor Name                                                  Case No.              EIN
49.    Onion Creek SCC LLC                                         18-34070-11            7425
50.    Park Bend SCC LLC                                           18-34071-11            9410
51.    Pasadena SCC LLC                                            18-34072-11            1694
52.    Pecan Tree SCC LLC                                          18-34073-11            4241
53.    Pecan Valley SCC LLC                                        18-34074-11            9585
54.    Pleasantmanor SCC LLC                                       18-34075-11            7536
55.    PM Management - Allen NC LLC                                18-34076-11            4961
56.    PM Management - Babcock NC LLC                              18-34077-11            7829
57.    PM Management - Cedar Park NC LLC                           18-34078-11            1050
58.    PM Management - Corpus Christi NC II LLC                    18-34079-11            5231
59.    PM Management - Corpus Christi NC III LLC                   18-34080-11            5129
60.    PM Management - Corsicana NC II LLC                         18-34081-11            9281
61.    PM Management - Corsicana NC III LLC                        18-34082-11            9353
62.    PM Management - Corsicana NC LLC                            18-34083-11            1333
63.    PM Management - Denison NC LLC                              18-34084-11            5022
64.    PM Management - El Paso I NC LLC                            18-34085-11            2965
65.    PM Management - Fredericksburg NC LLC                       18-34086-11            0599
66.    PM Management - Frisco NC LLC                               18-34087-11            5082
67.    PM Management - Garland NC LLC                              18-33979-11            5137
68.    PM Management - Golden Triangle NC I LLC                    18-33980-11            9478
69.    PM Management - Golden Triangle NC II LLC                   18-33981-11            9536
70.    PM Management - Golden Triangle NC III LLC                  18-33982-11            9597
71.    PM Management - Golden Triangle NC IV LLC                   18-33983-11            9654
72.    PM Management - Killeen I NC LLC                            18-33984-11            3105
73.    PM Management - Killeen II NC LLC                           18-33985-11            3179
74.    PM Management - Killeen III NC LLC                          18-33986-11            3245
75.    PM Management - Lewisville NC LLC                           18-33988-11            5296
76.    PM Management - New Braunfels NC LLC                        18-33990-11            6293
77.    PM Management - Park Valley NC LLC                          18-33991-11            7186
78.    PM Management - Pflugerville AL LLC                         18-33993-11            4007
79.    PM Management - Portland AL LLC                             18-33994-11            5018
80.    PM Management - Portland NC LLC                             18-33995-11            4928
81.    PM Management - Round Rock AL LLC                           18-33997-11            5304
82.    PM Management - San Antonio NC LLC                          18-33998-11            1216
83.    Presidential SCC LLC                                        18-34000-11            1913
84.    Redoak SCC LLC                                              18-33976-11            7569
85.    Riverside SCC LLC                                           18-34001-11            1889
86.    Round Rock SCC LLC                                          18-34002-11            8936
87.    Rowlett SCC LLC                                             18-34007-11            7606
88.    Ruston SCC LLC                                              18-34009-11            0242
89.    RW SCC LLC                                                  18-34011-11            7631
90.    Sagebrook SCC LLC                                           18-34013-11            9571
91.    San Angelo SCC LLC                                          18-34015-11            4254
92.    SCC Edinburg LLC                                            18-34019-11            1195
93.    SCC Hospice Holdco LLC                                      18-34021-11            3166
94.    SCC Senior Care Investments LLC                             18-34023-11            4123
95.    SCC Socorro LLC                                             18-34024-11            5459
96.    Senior Care Center Management II LLC                        18-34026-11            1280
97.    Senior Care Center Management LLC                           18-34028-11            7811
98.    Senior Care Centers Home Health, LLC                        18-34030-11            1931
99.    Senior Care Centers LLC                                     18-33967-11            8550
100.   Senior Rehab Solutions LLC                                  18-34031-11            4829


                                                    2
65407188.6
Case 18-33967-bjh11 Doc 2 Filed 12/04/18                Entered 12/04/18 22:49:43   Page 18 of 18



#      Debtor Name                                                  Case No.              EIN
101.   Senior Rehab Solutions North Louisiana LLC                  18-34033-11            1690
102.   Shreveport SCC LLC                                          18-34034-11            1659
103.   Solutions 2 Wellness LLC                                    18-34038-11            4065
104.   South Oaks SCC LLC                                          18-34039-11            8002
105.   Springlake ALF SCC LLC                                      18-34041-11            2436
106.   Springlake SCC LLC                                          18-34042-11            9102
107.   Stallings Court SCC LLC                                     18-33977-11            7393
108.   Stonebridge SCC LLC                                         18-34044-11            9234
109.   Stonegate SCC LLC                                           18-33978-11            3005
110.   Summer Regency SCC LLC                                      18-34047-11            7782
111.   TRISUN Healthcare LLC                                       18-34048-11            2497
112.   Valley Grande SCC LLC                                       18-34051-11            1341
113.   Vintage SCC LLC                                             18-34053-11            7710
114.   West Oaks SCC LLC                                           18-34055-11            9535
115.   Western Hills SCC LLC                                       18-34056-11            1922
116.   Weston Inn SCC LLC                                          18-34057-11            7871
117.   Westover Hills SCC LLC                                      18-34059-11            3303
118.   Whitesboro SCC LLC                                          18-34060-11            7745
119.   Windcrest SCC LLC                                           18-34061-11            9541
120.   Windmill SCC LLC                                            18-34062-11            8067
121.   Wurzbach SCC LLC                                            18-34063-11            9920




                                                    3
65407188.6
